Citation Nr: 1139357	
Decision Date: 10/24/11    Archive Date: 11/07/11

DOCKET NO.  09-03 557A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Whether a timely appeal was initiated with respect to a determination of July 2006, denying entitlement to payment or reimbursement of the costs of the Aviation Mechanic General and Powerplant Knowledge and Practical Examinations. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel





INTRODUCTION

The Veteran served on active duty from April 1976 to January 1981 and from March 1983 to October 1998.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a determination reportedly entered in July 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma

The Veteran was scheduled to appear at a hearing before the Board, sitting at San Antonio, Texas, in August 2011.  However, prior to the conduct of that hearing, the Veteran withdrew his request for a Board hearing.  No other request for a hearing remains pending.  

The Board herein finds that a timely notice of disagreement (NOD) to the adverse determination of July 2006 was received by VA and, because further action by VA is needed, specifically to include the issuance of a merits-based statement of the case, that portion of this appeal is REMANDED to the RO via the VA's Appeals Management Center (AMC) in Washington, DC, and is further addressed in the REMAND portion of this document.  



FINDINGS OF FACT

1.  By undated correspondence, the Muskogee RO denied the Veteran's entitlement to payment or reimbursement for the costs of the Aviation Mechanic General and Powerplant Knowledge and Practical Examinations.  

2.  The evidence is in equipoise as to whether a valid notice of disagreement (NOD) was received by VA within one-year of the mailing of the initial determination.  


CONCLUSION OF LAW

A valid, timely NOD was received by VA with respect to the RO's denial of payment or reimbursement for the costs of the Aviation Mechanic General and Powerplant Knowledge and Practical Examinations.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104, 20.200, 20.201, 20.202, 20.300, 20.301, 20.302 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the Veteran initiated a timely appeal of the RO's undated determination, denying his claim for payment or reimbursement for the costs of certain tests apparently undertaken in connection with his VA program of vocational rehabilitation training.  

The Veterans Claims Assistance Act of 2000 (VCAA) describes the VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).  The provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts, are dispositive in a matter.  Livesay v. Principi, 15 Vet. App. 165 (2001); Manning v. Principi, 16 Vet. App. 534, 542-43 (2002); Sabonis v. Brown, 6 Vet. App. 426 (1994).  Here, there is a question of fact as to whether the Veteran timely filed an NOD, and because the Board finds in favor of the Veteran, the need to discuss whether there was compliance with the VCAA is obviated.

Applicable law and regulations provide that rating decisions are final and binding based on the evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104(a). The claimant has one year from the date of mailing of notification of an RO decision to initiate an appeal by filing of an NOD with the decision, and the decision becomes final if an appeal is not filed within the allowed time period.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160, 20.201, 20.302.

An NOD or substantive appeal may be filed by the appellant, or by his representative, if a proper power-of-attorney or declaration of representation, as applicable, is on the record or accompanies such NOD or substantive appeal.  38 C.F.R. § 20.301.

A claimant, or his or her representative, must file an NOD within one year from the date that that agency of original jurisdiction mails notice of a determination to him. Otherwise, that determination will become final.  The date of mailing the letter of notification of the determination will be presumed to be the same as the date of that letter for purposes of determining whether an appeal has been timely filed.  38 C.F.R. § 20.302(a).

An NOD is a written communication from a claimant or his representative expressing dissatisfaction or disagreement with an adjudicative determination by the agency of original jurisdiction and a desire to contest the result.  A liberal standard is applied in determining whether a communication constitutes an NOD.  While special wording is not required, the communication in question must at least refer to the rating decision in question and must be in terms which can be construed reasonably as disagreement with that determination and a desire for appellate review.  Thus, an NOD relates to a specific adjudicative determination on a specific date.  38 C.F.R. § 20.201; see also Gallegos v. Principi, 283 F.3d 1309, 1313-15 (Fed. Cir. 2002) (upholding the validity of the regulatory requirement that an NOD include "terms that can be reasonably construed...as a desire for appellate review"); Stokes v. Derwinski, 1 Vet. App. 201, 203 (1991).

In Gallegos, the Federal Circuit explained that a valid NOD must (1) express disagreement with a specific determination of the agency of original jurisdiction; (2) be filed in writing; (3) be filed with the RO; (4) be filed within one year after the date of mailing of notice of the RO's decision, and; (5) be filed by the claimant or the claimant's representative.  See Gallegos, 283 F.3d at 1309.  The actual wording of the communication and the context in which it was written determines whether a written communication constitutes a valid NOD.  Jarvis v. West, 12 Vet. App. 559, 561 (1999).

In this case, the best available evidence is that the Muskogee RO by an undated letter advised the Veteran of its determination that he was not entitled to payment or reimbursement of the costs of the Aviation Mechanic General and Powerplant Knowledge and Practical Examinations which he had apparently taken in connection with his VA program of vocational rehabilitation training.  The RO indicates that the date of the foregoing notice was July 17, 2006, but there is no documentary or other evidence to establish the date of the letter or the date of mailing.  The RO has determined that it did not receive a notice of disagreement with the aforementioned denial of payment or reimbursement for the tests until August 31, 2007, which was beyond the one-year period ending July 17, 2007.  

Nevertheless, the facts of this case point to an earlier date of receipt by VA of the Veteran's NOD than conceded by the RO, such that with resolution of reasonable doubt in the Veteran's favor, it is concluded that a timely NOD with respect to the RO's adverse determination was in fact received by VA within the time limits prescribed by law.  That NOD was by way of a VA Form 21-4138, Statement in Support of Claim, signed by the Veteran and dated February 23, 2007.  It contained language clearly disagreeing with the RO's prior undated decision which the Veteran indicated therein he had received a "few months ago."  It was date-stamped as having been received by the Houston RO on August 31, 2007, with a receipt date by the Education staff at the Muskogee RO in October 2007.   

In a deferred rating decision, dated August 18, 2007, the Houston RO's decision review officer requested that the Veteran's appeal to the VARO Muskogee, as noted on a VA Form 21-4138, dated February 23, 2007, be forwarded to the Muskogee RO.  This clearly demonstrates that the receipt date by VA of the NOD was at least as early as August 18, 2007.  

Other documents on file raise the possibility that the NOD was in fact submitted to VA on February 28, 2007, as various other documents were executed by and on behalf of the Veteran on February 23, 2007, with submission to the VA's Outbased Veterans Service Center (OVSC) in San Antonio, Texas, in close proximity to the Veteran's residence.  They include a power-of-attorney and a separate VA Form 21-4138, Statement in Support of Claim, involving unrelated VA compensation claims, all of which were in turn addressed by only the Houston RO.  Such documents were executed by the Veteran or his representative on February 23, 2007, and as indicated above submitted to and received by the San Antonio OVSC on February 28, 2007.  While these documents do not directly prove that the NOD in question was timely received, they point to the very real possibility that the NOD relating to the educational claim was submitted to the San Antonio OVSC in February 2007, well within the time limits to initiate an appeal.  

In all, the ambiguities of this case, not the least of which is that the notice of the adverse determination prepared by the Muskogee RO for the purpose of denying the Veteran's education claim was undated, coupled with the Veteran's credible assertion of timely NOD submission and inferences from fact as to its probable receipt date, render it at least as likely as not that a timely NOD regarding the VA's refusal to pay the costs of certain knowledge and practical examinations taken by the Veteran was in fact timely submitted.  The Board will resolve doubt in the Veteran favor.  38 C.F.R. § 3.102 (2011).  To that extent, alone, the benefit sought by this appeal as to the timeliness of appeal is granted, and further actions by VA for issuance of a statement of the case on the merits of the appellate issue are addressed in the REMAND portion of this document.  



ORDER

A timely appeal of the RO's determination, reported to have issued on July 17, 2006, denying payment or reimbursement of the costs of the Aviation Mechanic General and Powerplant Knowledge and Practical Examinations, was initiated.  


REMAND

As indicated above, a timely NOD of the RO's July 2006 adverse determination was received by VA and the AMC must now issue a merits-based statement of the case.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  If the benefit sought is not granted, then it must also await the Veteran's timely perfection of his appeal by the submission of a substantive appeal within the 60-day period of the date of mailing of the statement of the case.  

Accordingly, this portion of the appeal is REMANDED for the following:

After obtaining all pertinent VA education and vocational rehabilitation files and subfiles for association with the claims folder, issue a statement of the case to the Veteran and his representative as to the merits of the appellate issue involving the VA's refusal to pay or reimburse him for the costs of the Aviation Mechanic General and Powerplant Knowledge and Practical Examinations.  The Veteran is hereby advised that if he desires appellate review of that matter, he must perfect his appeal of that issue by his filing of a substantive appeal within 60 days of the mailing of the statement of the case.  

The purpose of this REMAND is to ensure the Veteran's receipt of due process of law, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The Veteran is free to submit any additional evidence and/or argument he desires to have considered in connection with his current appeal.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the Veteran until he is notified.

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


